DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201811485731.4, filed on 06 December 2018.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 15 similarly recite:
“…sorting,  the plurality of events based on (i) the vector clock corresponding to the target event, and (ii) the vector clock corresponding to each event from among the plurality of events, to thereby automatically retrieve a workflow” which is not taught and/or suggested by the prior-art of record.  

Claims 9 and 16 similarly recite:
“…determining via the global client, based on the global vector clock table, whether an intrusion into the distributed system has occurred” which is not taught and/or suggested by the prior art of record. 
For instance, Lospinoso et al. (US 2014/0250050 A1) discloses a system for analyzing behavior in light of social time including determining weights for relational events based on clock time (see par [0025]). Anderson et al. (US 8,121,973 B2) discloses an event handling system including an event handling system that receives events from clients/sources (see abstract). Singh et al. discloses Singh et 
However, the prior-art of record does not explicitly teach and/or suggest the limitations as highlighted above.

4.	Thus, Claims 1-15 are considered allowable as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	When taken in context the independent claims as a whole were not uncovered in the prior art, the dependent claims are also allowed as they depend upon allowable independent claims.

6.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451